Backes, V. C.
Exception is taken to the special master’s report that the petition for divorce on the ground of extreme cruelty be dismissed. The parties are still living together, but not in marital relation. The petition was filed June 3d, 1925, and, as later amended, charges three acts of physical violence, the last on December 22d, 1924, and false and malicious accusations of marital incontinence from January, 1923, until the filing of the petition. The proofs, it would appear, sustain the charges. The petition must, however, be dismissed because six months did not elapse between the last act of cruelty complained of and the filing of the petition, as required by chapter 187 of the laws of 1923. P. L. 1923 p. 494; Coe v. Coe, 127 Atl. Rep. 339.
Exception overruled.